Mr. Justice Clayton
delivered the opinion of the court.
This was a motion for execution upon a bond entered into for goods distrained for rent. The motion was overruled by the court below, and an appeal in the nature of a writ of error taken to this coirrt. Several grounds are relied on in the argument in support of the opinion of the circuit court. In the first place, it is insisted that the law authorizing the proceeding by distress for rent is unconstitutional and void; and the case of Smith v. Smith, 1 How. 102, is cited in support of the position. The principle of that case seems not to have been followed by this court, in some others of a similar character. The forth-coming bond law, the law authorizing a judgment against sheriffs upon motion, and judgment against sureties upon appeal and writ of error bonds, have all been holden to be constitutional. See Lewis v. Garritt, 5 How. 434; Wanzer v. Barker, 4 How. 363. Without intending to question the case of Smith v. Smith, we do not feel warranted from the decisions subsequently made in this court, to extend its application to any class of cases not falling immediately within its influence.
The statute which we are now called on to set aside is one which has long existed in this state, and judgments have been rendered in this court under its provisions without question. If we say that landlords cannot have this remedy by distress, because it confers upon them peculiar privileges, we must for the same reason cut off a number of other remedies. We must deprive mechanics of their lien upon the houses they have built, and creditors by deeds of trust of their power of sale, because upon the same principle, these are peculiar privileges. By the contract for rent, whether express or implied, the lessee gives to the lessor a lien upon his property upon the premises for the rent, and the remedy to enforce this lien is no more a privilege than the remedy to foreclose a mortgage. It is probable that the “ separate public emoluments or privileges ” which the legislature is forbidden, by the constitution, to bestow upon any man or set of men, refer mainly to political privileges, and were intended to prevent anv *248infringement of the great principle of equality of political rights, asserted just before in the same clause. The section may likewise extend to prohibit the granting of any privileges to any set of men, to which all others in the same circumstances would not be entitled. It is difficult to define its limits, and we shall not attempt it, farther than to say that we do not believe the statute under consideration falls within its influence.
The next reason alleged is, that the bond on which the motion is founded is not taken in pursuance of the statute, being payable to the plaintiff; when, it is contended, it should have been made payable to the officer, levying the distress. The terms of this portion of the statute are not very explicit: it says, however, that the bond shall be delivered to the lessor, and if the money be not paid before it falls due, it shall be lawful for the court, upon motion of the party to whom the same is payable, to award execution thereon. The fair inference is, that the bond is properly made payable to the lessor. This opinion does not conflict with the case of Tooley v. Culbertson, 5 How. 272. It is there held, that a replevy bond made payable to the sheriff and by him assigned, is good under the statute; but it is not intimated that it would not be equally good, if made payable, directly to the plaintiff.
Again: it is said that the bond varies from the statute, because it recites that the property was restrained to the defendant, instead of restored. This is so obviously a mistake, and one which could do no injury to the parties, that we do not feel disposed to give weight to it. Of a similar character is the objection that there is a variance between the attachment and the bond, in the description of the premises demised. It was unnecessary to describe them in the bond at all; it was sufficient to recite that the bond was entered into for property distrained for rent, and it 'would be improper to refuse to give efficacy to the bond, because it contains a superfluous recital. To sustain such objections, would be to sacrifice the substantial ends of justice to its forms.
We have examined the numerous cases cited by the counsel for the appellees, to prove that a statutory bond must conform to the statute which authorizes it. These authorities we do not question, but think they do not apply, because this bond is in substantial conformity with the statute.
*249Upon the whole, therefore, we think the judgment of the ’court below must be reversed; and proceeding to give the judgment which that court should have given, we direct judgment tobe here entered for the appellant, for the amount of rent due him, and interest and costs, and that execution issue thereon.
Judge Sharket gave no opinion.